Exhibit 10.63

WARNER CHILCOTT

EQUITY INCENTIVE PLAN

DIRECTOR SHARE OPTION AWARD AGREEMENT

You have been granted an Option (the “Option”) subject to the following terms
and subject to the provisions of the Director Share Option Award Agreement Terms
and Conditions (“Attachment A”) appended hereto and the Warner Chilcott Equity
Incentive Plan, as amended and restated (the “Plan”). Unless defined in this
Director Share Option Award Agreement (together with Attachment A and each annex
thereto, the “Agreement”), capitalized terms will have the meanings ascribed to
them in the Plan. In the event of a conflict among the provisions of the Plan,
this Agreement and any descriptive materials provided to you, the provisions of
the Plan will prevail.

 

Optionee:   [INSERT FULL NAME] Total Number of Shares Underlying Option:  
[                ] ordinary shares, par value $.01, of the Company (“Option
Shares”) Exercise Price per Share:   $[        ] per share (the “Exercise
Price”) Grant Date:   [INSERT DATE OF GRANT] Expiration Date:  

[INSERT DATE IMMEDIATELY PRECEDING 10TH ANNIVERSARY OF DATE OF GRANT]

 

Special early termination provisions apply to the Option in certain events (see
Attachment A).

Vesting Schedule:   Ordinary vesting is 100% on the date immediately preceding
the Company’s next annual general meeting of shareholders. Special vesting
provisions apply in certain events (see Attachment A).



--------------------------------------------------------------------------------

Attachment A

DIRECTOR SHARE OPTION AWARD AGREEMENT

TERMS AND CONDITIONS

Section 1. Grant of Option.

(a) Option. Subject to the terms and conditions of the Plan and this Agreement,
Warner Chilcott plc (the “Company”) hereby grants to the Optionee on the Grant
Date this Option bearing the terms set forth on the cover page of this Agreement
and as more fully described herein. Any Option Shares acquired upon the exercise
of this Option are referred to herein as “Purchased Option Shares.” This Option
is not intended to be a UK Approved Option.

(b) Plan and Defined Terms. This Option is granted under the Plan, which is
incorporated herein by this reference and made a part of this Agreement.
Capitalized terms, unless defined herein or in any annex hereto, shall have the
meaning ascribed to them in the Plan.

(c) Additional Terms for Grants to Optionees Residing Outside the United States.
For an Optionee who resides outside the United States, this Option may be
subject to the special terms and conditions set forth in Annex 1. The Company
further reserves the right to impose other requirements on the Optionee’s
participation in the Plan and on the Option, to the extent the Company
determines that it is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

Section 2. Right to Exercise; Vesting.

This Option may be exercised prior to its expiration to the extent it is vested
with respect to any Option Shares in accordance with Section 3. Subject to
Section 5(b) and (c), this Option shall vest with respect to 100% of the Option
Shares on the date immediately preceding the Company’s next annual general
meeting of shareholders (the “Vesting Date”). Notwithstanding the vesting
schedule in the immediately preceding sentence, if, prior to the Vesting Date,
the Optionee’s Service is terminated at any time due to death or Disability (the
date of such termination of Service, the “Termination Date”), then the Option
Shares that were otherwise due to vest on the Vesting Date shall vest as of the
Termination Date.

Section 3. Exercise Procedures.

(a) Notice of Exercise. The Optionee may exercise this Option prior to its
expiration to the extent it is vested by giving written notice to the Company in
the form attached hereto as Annex 2 (or such other form as may be prescribed by
the Company from time to time, such form a “Notice of Exercise”) specifying the

 

Attachment A-1



--------------------------------------------------------------------------------

election to exercise this Option, the number of vested Option Shares for which
it is being exercised and the form of payment. The Notice of Exercise shall be
signed by the Optionee. The Optionee shall deliver to the Company, at the time
of giving the notice, payment in a form permissible under Section 4 for the full
amount of the Purchase Price.

(b) Issuance of Shares. After receiving a properly completed and executed Notice
of Exercise and payment for the full amount of the Purchase Price as required by
Section 3(a), the Company shall cause to be issued a certificate or certificates
for the Purchased Option Shares, registered in the name of the Optionee (or in
the names of such person and his or her spouse as community property or as joint
tenants with right of survivorship), or shall otherwise cause the issuance or
recordation of the Purchased Option Shares to be effected in accordance with
appropriate issuance, transfer and depository procedures.

(c) Cashless Exercise. Notwithstanding the foregoing, the Company may permit
such other means of exercise of this Option as it may deem reasonable and
appropriate in its sole discretion (including, without limitation,
broker-assisted cashless exercise).

(d) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) arising out of this Option, as a condition to the
exercise of this Option, and the Optionee shall make arrangements satisfactory
to the Company to enable it to satisfy all such withholding requirements. In the
event that the Optionee fails to make such arrangements, all or part of this
Option is subject to forfeiture in the sole discretion of the Company.

Section 4. Payment for Shares.

(a) Cash, Check or Wire Transfer. In connection with an exercise of this Option,
all or part of the Purchase Price may be paid in cash, by check or by wire
transfer.

(b) Other Methods of Payment for Shares. At the sole discretion of the Company,
all or any part of the Purchase Price and any applicable withholding
requirements may be paid by any other method permissible at the time under the
terms of the Plan.

Section 5. Term and Expiration.

(a) Basic Term. Subject to earlier termination in accordance with this
Agreement, this Option shall expire on the date immediately preceding the tenth
anniversary of the Grant Date.

(b) Change in Control. Upon a Change in Control, any portion of this Option not
previously vested shall vest immediately prior to the consummation of such
Change in Control. If, at the time of the Change in Control, the FMV of an

 

Attachment A-2



--------------------------------------------------------------------------------

Option Share does not exceed the Exercise Price, then this Option shall
immediately terminate in full and be of no further force or effect. If, at the
time of the Change in Control, the FMV of an Option Share exceeds the Exercise
Price, then the Company, in its sole discretion, may, in addition to any other
action permitted pursuant to the terms of the Plan, (i) provide the Optionee a
reasonable amount of time (in the Company’s sole discretion) to exercise this
Option and, if not exercised within such period, have this Option terminate in
full and be of no further force or effect, with respect to all Option Shares not
previously purchased by the Optionee pursuant to an exercise of this Option, or
(ii) provide for the termination of this Option in exchange for payment to the
Optionee of the difference between (x) the FMV of all Option Shares not
previously purchased by the Optionee and (y) the Purchase Price for such Option
Shares.

(c) Termination of Service. The following shall apply upon termination of the
Optionee’s Service:

(i) Removal for Cause. If the Optionee’s Service is terminated as a result of a
Removal for Cause, then this Option, whether or not vested, shall terminate in
its entirety on the Termination Date and be of no further force or effect,
provided that this Agreement shall continue to apply to all Option Shares which,
on the Termination Date, are Purchased Option Shares.

(ii) Other than Removal for Cause. If the Optionee’s Service is terminated for
any reason other than death, Disability or a Removal for Cause, then any portion
of this Option that is unvested shall terminate on the Termination Date and be
of no further force or effect.

Section 6. Adjustment of Option Terms.

In the event of a Recapitalization, the terms of this Option (including, without
limitation, the number and kind of shares subject to this Option and the
Exercise Price) shall be adjusted as set forth in Section 14(a) of the Plan. In
the event that the Company is a party to a merger or consolidation, this Option
shall be subject to the agreement of merger or consolidation, as provided in
Section 14(b) of the Plan and, if applicable, the provisions of Section 5(b)
above.

Section 7. Miscellaneous Provisions.

(a) Rights as a Shareholder. The Optionee shall not have any rights as a
shareholder with respect to any Option Shares until the Optionee purchases
Option Shares in accordance with this Agreement. Except as expressly provided by
the Plan, no adjustment shall be made for dividends or other rights for which
the record date is prior to the issuance of Purchased Option Shares and the
delivery of any certificate or certificates for such shares or completion of
such other required issuance, transfer and depository procedures.

 

Attachment A-3



--------------------------------------------------------------------------------

(b) No Rights to Additional Awards or Retention. This Option is a one-time
discretionary award and nothing in this Option or in the Plan shall confer upon
the Optionee any claim to be granted future or additional options under the
Plan. The terms and conditions of this Option need not be the same as with
respect to other recipients of options under the Plan. Nothing in this Option or
in the Plan shall confer upon the Optionee any right to continue in Service or
interfere with or otherwise restrict in any way the rights of the Board or the
shareholders of the Company, which rights are hereby expressly reserved by the
Board or the shareholders of the Company, to terminate the Optionee’s Service at
any time and for any reason, and free from liability or any claim under the Plan
unless otherwise expressly provided in the Plan or herein or in any other
agreement binding the parties.

(c) Notices. Except as otherwise expressly provided herein, all notices,
requests and other communications under this Agreement shall be in writing and
shall be delivered in person (by courier or otherwise), mailed by certified or
registered mail, return receipt requested, or sent by facsimile transmission, as
follows:

If to the Company, to:

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: (973) 442-3283

If to the Optionee, to the address that he or she most recently provided to the
Company, or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt. Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one Business Day, or by personal
delivery, whether by courier or otherwise, made within two Business Days after
the date of such facsimile transmissions; provided that such confirmation,
mailing or delivery shall not affect the date of receipt, which will be the date
that the facsimile successfully transmitted the notice, request or other
communication.

(d) Entire Agreement. This Agreement and the Plan and any other agreements
referred to herein and therein and any annexes, attachments and other documents
referred to herein or therein, constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and

 

Attachment A-4



--------------------------------------------------------------------------------

thereof and supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

(e) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Optionee, except that the Company may amend or modify this
Agreement without the Optionee’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(f) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Optionee.

(g) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Optionee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Optionee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(h) Governing Law, Venue. All issues concerning the construction, validity and
interpretation of this Agreement, and the rights and obligations of the parties
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and performed entirely within
such state, without regard to the conflicts of laws rules of such state. Any
legal action or proceeding with respect to this Agreement shall be brought in
the courts of the United States for the Southern District of New York, and, by
delivery and acceptance of this Agreement, each party hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of such courts. Each party irrevocably waives any
objection which it may now or hereafter have to the laying of venue of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement in the courts referred to in this paragraph and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

(i) Waiver of Jury Trial. The Optionee hereby irrevocably waives all right of
trial by jury in any legal action or proceeding (including counterclaims)
relating to or arising out of or in connection with this Agreement or any of the
transactions or relationships hereby contemplated or otherwise in connection
with the enforcement of any rights or obligations hereunder.

 

Attachment A-5



--------------------------------------------------------------------------------

(j) Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation apply:

Headings. The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

Section References. All references in this Agreement to any “Section” are to the
corresponding Section of this Agreement.

(k) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any party. If any provision of this Agreement is held to be invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

(l) Undertaking. The Optionee agrees to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed on either the Optionee or upon the Option or the Option Shares pursuant
to the provisions of this Agreement. The Company agrees to take whatever
additional action and execute whatever additional documents are necessary or
advisable to carry out or effect one or more of the obligations of the Company
pursuant to the provisions of this Agreement.

(m) Plan. The Optionee acknowledges and understands that material definitions
and provisions concerning the Option, the Option Shares and the Optionee’s
rights and obligations with respect thereto are set forth in the Plan. The
Optionee has read carefully, and understands, the provisions of the Plan.

Section 8. Definitions.

“Business Day” means any day except a Saturday, Sunday or other day on which
applicable law authorizes or requires the closure of commercial banks in
(i) Dublin, Ireland, (ii) New York City or, if applicable, (iii) the place in
which notices, requests or other communications are received or sent by the
Optionee.

“Change in Control” has the meaning ascribed to such term in the Plan. For the
avoidance of doubt, a Change in Control shall not include an IPO unless the
definition of Change in Control is otherwise satisfied.

 

Attachment A-6



--------------------------------------------------------------------------------

“Disability” means an inability by the Optionee to substantially perform the
required functions of the Optionee’s role as a Director of the Company due to
physical or mental illness or incapacity, other than as a result of alcohol or
substance abuse.

“FMV,” with respect to an Option Share, means the closing price of an ordinary
share as reported on the composite tape of the Nasdaq Global Market or any
reporting system selected by the Board on the relevant dates or, if no sale of
ordinary shares is reported for that date, on the date or dates that the Board
determines, in its sole discretion, to be appropriate for purposes of the
valuation. Such determination shall be conclusive and binding on all persons.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

“Purchase Price” means, with respect to Option Shares being purchased pursuant
to an exercise of this Option (or with respect to which this Option is being
terminated pursuant to Section 5(b)), the Exercise Price multiplied by the
number of such Option Shares with respect to which this Option is being
exercised (or with respect to which this Option is being terminated pursuant to
Section 5(b)).

“Removal for Cause” means a cessation of the Optionee’s Service as a result of
(i) removal of the Optionee as a Director by action of the Board or (ii) a
decision of the Board not to nominate the Optionee for reelection as a Director,
in either case, based on a finding by the Board that actions or inactions of the
Optionee constitute a material dereliction of the Optionee’s duties or
responsibilities as a Director, such finding being evidenced by a resolution
duly adopted by the Board after giving the Optionee reasonable notice and
reasonable opportunity to be heard before the Board.

“Service” means service as a Director.

“Subsidiary” means, with respect to any specified Person, any other Person in
which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least 50% of either the ownership
interest (determined by equity or economic interests) in, or the voting control
of, such other Person. Unless the context otherwise requires, all references to
a “Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect
Subsidiary or Subsidiaries of the Company.

 

Attachment A-7



--------------------------------------------------------------------------------

ANNEX 1

Additional Terms and Conditions of the Director Share Option Award

Agreement for Grants to Optionees Residing Outside the United States

This Annex 1 includes additional terms and conditions that govern the options
granted to an Optionee who resides outside the United States. These terms are
general in nature and based on securities, tax and other laws that are often
complex and subject to frequent change. As such, the Company strongly recommends
that you do not rely on this summary as your only source of information relating
to the consequences of your Director Share Option Award and participation in the
Plan and further that you consult your personal tax or legal advisors for advice
as to how the laws in your country apply to your situation. Finally, note that
if you are a citizen or resident of a country other than the one in which you
are providing Service, additional requirements, other than those described
herein, may be applicable to you.

 

A. Nature of Award.

 

  i. The options are an extraordinary item that do not constitute compensation
of any kind for services of any kind rendered for the Company or any Affiliate
and which are outside the scope of the Optionee’s contract, if any;

 

  ii. The options are not intended to replace any pension rights or
compensation;

 

  iii. The options are not part of fixed, normal or expected compensation,
salary or terms of Service for any purposes, including, without limitation,
calculating any severance, resignation, termination , redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, any
Subsidiary or any Affiliate thereof; and

 

  iv. Nothing in this Agreement or the Plan shall confer or otherwise give rise
to any acquired rights and the Optionee’s acceptance and acknowledgment of this
Option shall constitute a waiver of any and all claims to the contrary.

 

Annex 1-1



--------------------------------------------------------------------------------

B. Section 5 of this Agreement is amended to include the following additional
subsection at the end thereof:

“(d) No Acquired Rights. In the event of termination of the Optionee’s Service
(whether or not in breach of local labor laws), the Optionee’s right to vest in
the options under the Plan, if any, will, except as expressly provided in this
Agreement or in the Plan, terminate effective as of the date that the Optionee
is no longer actively serving on the Board and will not be extended by any
notice period (e.g., a period of “garden leave”) mandated under local law. In
consideration of this Director Share Option Award, the Optionee irrevocably
releases the Company and any Affiliate thereof from any claim or entitlement to
compensation or damages arising from forfeiture of the options resulting from
termination of the Optionee’s Service.”

 

C. Data Privacy.

The Optionee hereby explicitly consents to the collection, processing,
transmission and storage, in any form whatsoever, of any data of a professional
or personal nature described in this Agreement, the Plan and any other grant
materials by and among as applicable, the Company or any Affiliates thereof that
is necessary, in the discretion of the Company, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan. The Company may share such information with any party located in the
United States or elsewhere, including any trustee, registrar, administrative
agent, broker, stock plan service provider or any other person assisting the
Company with the implementation, administration, and management of this Director
Share Option Award and the Plan. The Optionee thus authorizes the Company and
its Affiliates and any possible recipients described herein to receive, possess,
use, retain and transfer the data in electronic or other form, for the sole
purpose described herein. The Optionee understands that he or she may refuse or
withdraw such consent or authorization without cost by contacting his or her
local human resources representative; provided however, that the Optionee
understands that such refusal or withdrawal may affect his or her ability to
participate in the Plan.

 

Annex 1-2



--------------------------------------------------------------------------------

ANNEX 2

SAMPLE NOTICE OF EXERCISE

Warner Chilcott plc

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

To the Corporate Secretary:

I hereby exercise my share option granted on                      (date)
pursuant to the Director Share Option Award Agreement (“Option Agreement”) under
the Warner Chilcott Equity Incentive Plan, as amended and restated (the “Plan”)
and notify you of my desire to purchase the shares that have been offered
pursuant to the Plan and related Option Agreement as described below.

I shall pay for the shares or arrange for such payment by wire transfer,
delivery of a check payable to Warner Chilcott plc (the “Company”) or as
otherwise permitted under the Option Agreement in the amount described below in
full payment for such shares plus all amounts required to be withheld by the
Company under applicable law as a result of such exercise or shall provide such
documentation as is satisfactory to the Company demonstrating that I am exempt
from any withholding requirement.

This notice of exercise is delivered this      day of              (month)
         (year).

 

Exercise Cost

 

Number of Shares                    

 

Exercise Price                     

   $                       

 

 

 

Withholding

   $                       

 

 

 

Total

   $                       

 

 

 

 

Very truly yours,

 

Signature of Optionee Optionee’s Name and Mailing Address Optionee’s social
security, social insurance or tax identification number:

 

 

Annex 2-1